DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0094593 to Reddy et al. (Reddy) in view of US Patent Application Publication 2018/0329403 to Mollov et al. (Mollov).
Claim 1
With regard to receiving telemetry data associated with the fan during operation of the critical asset, wherein the telemetry data includes a fan-speed signal; Reddy teaches measuring fan rpm (par. 20; Fig. 2, duty cycle 211, fan rpm 216).

With regard to computing an RUL for the fan based on the historical fan-speed profile; Reddy teaches using the duty cycle to look up an expected rpm which is compared with the measured rpm to predict the fan motor failure (par. 20).
With regard to when the RUL falls below a threshold, generating a notification indicating that the fan needs to be replaced, Reddy teaches an alarm when failure is imminent (par. 20).
Reddy does not teach that the historical fan-speed profile indicates a cumulative time that the fan has operated in specific ranges of fan speeds or computing RUL based on empirical TTF data, which indicates a time-to-failure (TTF) for the same type of fan as a function of fan speed.  Mollov teaches building a histogram representing a history of stress of an electric device over multiple cycles where a bin of the histogram may be a speed range (pars. 82-91, esp. par. 87, speed range can be a bin).  Mollov teaches obtaining older histograms from memory for a damage assessment (pars. 92-106, 126-128).  The older histograms correspond to empirical TTF data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fan wear-out prediction, as taught by Reddy, to include building a histogram representing a history of stress and using older histograms to determine a level of damage, as taught by Mollov, because then increased quality control would have been available for the fan (Mollov, pars. 5-8).
Claim 6

Claim 7
Reddy teaches that the critical asset comprises one of the following: an enterprise computing system; a component in a power generation system; and a component in a power transmission system (pars. 16, 17).
Claim 8
With regard to receiving telemetry data associated with the fan during operation of the critical asset, wherein the telemetry data includes a fan-speed signal; Reddy teaches measuring fan rpm (par. 20; Fig. 2, duty cycle 211, fan rpm 216).
With regard to using the telemetry data to construct a historical fan-speed profile; Reddy teaches reading the fan speed or RPM along with the duty cycle of the fan (par. 20).
With regard to computing an RUL for the fan based on the historical fan-speed profile; Reddy teaches using the duty cycle to look up an expected rpm which is compared with the measured rpm to predict the fan motor failure (par. 20).
With regard to when the RUL falls below a threshold, generating a notification indicating that the fan needs to be replaced, Reddy teaches an alarm when failure is imminent (par. 20).
Reddy does not teach that the historical fan-speed profile indicates a cumulative time that the fan has operated in specific ranges of fan speeds or computing RUL based on empirical TTF data, which indicates a time-to-failure (TTF) for the same type of fan 
Claim 13
Reddy teaches that generating the notification indicating that the fan needs to be replaced involves generating a notification indicating that a subset of fans in the critical asset having shortest RULs need to be replaced (pars. 18, 20).
Claim 14
Reddy teaches that the critical asset comprises one of the following: an enterprise computing system; a component in a power generation system; and a component in a power transmission system (pars. 16, 17).
Claim 15
With regard to at least one processor and at least one associated memory;
With regard to a notification mechanism that executes on the at least one processor; Reddy teaches 

With regard to a notification mechanism that uses the telemetry data to construct a historical fan-speed profile; Reddy teaches reading the fan speed or RPM along with the duty cycle of the fan (par. 20).
With regard to a notification mechanism that computes an RUL for the fan based on the historical fan-speed profile; Reddy teaches using the duty cycle to look up an expected rpm which is compared with the measured rpm to predict the fan motor failure (par. 20).
With regard to a notification mechanism that when the RUL falls below a threshold, generates a notification indicating that the fan needs to be replaced, Reddy teaches an alarm when failure is imminent (par. 20).
Reddy does not teach that the historical fan-speed profile indicates a cumulative time that the fan has operated in specific ranges of fan speeds or computing RUL based on empirical TTF data, which indicates a time-to-failure (TTF) for the same type of fan as a function of fan speed.  Mollov teaches building a histogram representing a history of stress of an electric device over multiple cycles where a bin of the histogram may be a speed range (pars. 82-91, esp. par. 87, speed range can be a bin).  Mollov teaches obtaining older histograms from memory for a damage assessment (pars. 92-106, 126-128).  The older histograms correspond to empirical TTF data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
Claim 20
Reddy teaches that while generating the notification indicating that the fan needs to be replaced, the notification mechanism generates a notification indicating that a subset of fans in the critical asset having shortest RULs need to be replaced (pars. 18, 20).
Allowable Subject Matter
Claims 2-5, 9-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2019/0213562 to Fang et al. teaches lamp fan life predicting.
US Patent Application Publication 2015/0192913 to Vitek teaches indicating fan condition.
US Patent Application Publication 2012/0274259 to Huang teaches alerting for fan failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864